Name: Council Regulation (EEC) No 3183/87 of 19 October 1987 introducing special rules for the financing of the common agricultural policy
 Type: Regulation
 Subject Matter: agricultural policy;  budget;  financial institutions and credit; NA
 Date Published: nan

 27 . 10 . 87 Official Journal of the European Communities No L 304/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3183/87 of 19 October 1987 introducing special rules for the financing of the common agricultural policy Whereas these special rules will be reviewed in the context of all the decisions to be taken in connection with the future financing of the Community, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament, Whereas Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regulation (EEC) No 3769/85 (2), introduced a system whereby budgetary funds earmarked to cover the expenditure of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund are made available to the authorities and bodies designated to pay out such expenditure ; Whereas the said system is aimed at enabling the common organization of agricultural markets to pursue its objective ; Whereas it is appropriate that special rules of a temporary nature be adopted which will allow the Community to achieve this aim even in a situation in which the appro ­ priations available for the Guarantee Section of the EAGGF have been used up, while ensuring the continuity of the payments provided for by the various arrangements for the common organization of markets until the adop ­ tion of final arrangements in conjunction with the deci ­ sions concerning the future financing of the Community ; Whereas, in the interests of the smooth running of the ^ said organizations, a watch must be kept in order to ensure that the time-lag introduced by this Regulation does not result in a carry-over to 1988 and subsequent financial years ; Whereas financial resources must be mobilized by the Member States in accordance with the needs of their disbursing authorities, while the Commission makes advance payments against the booking of the expenditure effected by the disbursing authorities ; Whereas the financing costs which might arise from the .mobilization of financial resources by the Member States could be shared between some Member States and the Community ; Article 1 Regulation (EEC) No 729/70 is hereby amended as follows : 1 . The following subparagraph shall be added to Article 4 (2): 'However, after the appropriations allocated to the EAGGF Guarantee Section for the financial year 1987 have been used up and until the adoption of final arrangements in conjunction with the decisions concerning the future financing of the Community, the financial resources earmarked to cover the expen ­ diture referred to in Article 1 (2) shall be mobilized by the Member States in accordance with the needs of their disbursing authorities'. 2 . The following subparagraph shall be added to Article 5 (2) (a) : 'However, as from January 1988, and until the adop ­ tion of final arrangements in conjunction with the decisions concerning the future financing of the Community, the Commission shall decide solely on monthly advance payments to cover defrayal of expen ­ diture effected with the financial resources referred to in the third subparagraph of Article 4 (2). Such advance payments shall be made not later than the third working day of the second month following that in which the disbursing agencies effect the expendi ­ ture '. 3 . The following Article shall be inserted : Article 5a To accommodate any difficulties which certain Member States might encounter in setting up the system provided for in the third subparagraph of Article 4 (2), appropriate measures enabling some or all (') OJ No L 94, 28 . 4 . 1970 , p . 13 . (2 OJ No L 362, 31 . 12 . 1985, p . 17 . 27. 10 . 87No L 304/2 Official Journal of the European Communities of the interest to be charged to the Community may be adopted according to the procedure laid down in Article 13 .' tion (EEC) No 729/70 , the Commission shall frame the rules in such a way that the time-lag does not result in any extra cost to the 1988 and subsequent financial years. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 2 At the time of adoption of the detailed rules for applica ­ tion referred to in Article 4 (4) and Article 5 (3) of Regula ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1987. For the Council The President L. T0R1SLES